DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 03/13/2020. It is noted, however, that applicant has not filed a certified copy of the 2020101075973.4 application as required by 37 CFR 1.55.
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/14/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, the limitation “wherein the at least one coolant return channel is axially aligned with the at least one air gap and disposed radially outward of the at least one air gap” is unclear since the figures show that the return channels are actually radially aligned. For examination purposes this limitation will be construed as to refer to “wherein the at least one coolant return channel is radially aligned with the at least one air gap and disposed radially outward of the at least one air gap”.

Claim 12 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to its dependency from claim 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanayama (JPS59127556, English translation attached herein).

Regarding claim 1, Kanayama discloses an electric motor ([0001], see fig. 1) comprising: 
a housing (2); 
a shaft (3) rotatably mounted within the housing (2) and having a longitudinal axis (A, see annotated fig. 1); 
a rotor (7) fixed to the shaft (3) for rotation therewith; 
a stator (11) spaced apart from the rotor (7) along the longitudinal axis (A) of the shaft (3) to yield at least one air gap (9) between the stator (11) and the rotor (7); and 
at least one coolant supply channel (19, [0001], lines 40-46) extending through at least one of the shaft (3) and the stator (11) and configured to supply coolant flow to the at least one air gap (see coolant flow arrows coming out of “27”).

    PNG
    media_image1.png
    573
    609
    media_image1.png
    Greyscale

Regarding claim 2, Kanayama discloses the electric motor of claim 1 wherein the rotor (7) includes a permanent magnet (10) that generates a magnetic flux that extends along the longitudinal axis of the shaft (implicit due to structure, see also polarities of magnets “10”).  

Regarding claim 3, Kanayama discloses the electric motor of claim 1 wherein: the rotor (7) includes a first part (8a) and a second part (8b); 
the stator (11) is disposed between the first (8a) and second (8b) parts of the rotor (7) in an axial direction parallel to the longitudinal axis of the shaft (3); and 
the at least one air gap (9) includes a first air gap (see fig. 1) disposed between the first part of the rotor (8a) and the stator (11) and a second air gap (see fig. 1) disposed between the second part (8b) of the rotor (7) and the stator (11).  

Regarding claim 4, Kanayama discloses the electric motor of claim 1, wherein the at least one coolant supply channel (19) extends through the shaft (3).  

Regarding claim 5, Kanayama discloses the electric motor of claim 4, wherein the at least one coolant supply channel includes a main coolant channel (19) and at least one branch coolant channel (26), the main coolant channel (19) extending in an axial direction of the shaft (3) through an end thereof (see right end in fig. 1), the at least one branch coolant channel (26) extending in a radial direction of the shaft (3) from the main coolant channel (19) to the at least one air gap (9) through an outer radial surface of the shaft (3).  

Regarding claim 6, Kanayama discloses the electric motor of claim 5, wherein the at least one branch coolant channel (26) includes a pair of branch coolant channels (see fig. 1) disposed on opposite sides of the main coolant channel (19).

Regarding claim 10, Kanayama discloses the electric motor of claim 1 further comprising at least one coolant return channel (34) extending through the housing (2) and configured to receive coolant after the coolant flows through the at least one air gap (see fig. 1, page 2, lines 4-11).  

Regarding claim 11, Kanayama discloses the electric motor of claim 10, wherein the at least one coolant return channel (34) is axially aligned (radially aligned, as best understood, 112 claim rejection) with the at least one air gap (9) and disposed radially outward of the at least one air gap (9). [The upper portion of return channel “34” is substantially aligned (see dashed line below) with air gap “9”]

    PNG
    media_image2.png
    546
    609
    media_image2.png
    Greyscale



Regarding claim 12, Kanayama discloses the electric motor of claim 10, further comprising: a sump (38, see fig. 2, page 2, line 6) configured to collect coolant flowing through the at least one coolant return channel (see “35” in fig. 2); and a pump (31, see fig. 2, page 2, lines 1-3) operable to send coolant through the at least one coolant supply channel (page 2, lines 1-3).  

    PNG
    media_image3.png
    343
    376
    media_image3.png
    Greyscale

Regarding claim 13, Kanayama discloses an electric motor ([0001], see fig. 1) comprising: 
a housing (2); 
a shaft (3) rotatably mounted within the housing (2) and having a longitudinal axis (A); 
a rotor (7) fixed to the shaft (3) for rotation therewith, the rotor (7) including a first part (8a) and a second part (8b); 
a stator (11) disposed between the first (8a) and second (8b) parts of the rotor (7) and spaced apart from the rotor (7) along the longitudinal axis (A) of the shaft (3) to yield a first air gap (see fig. 1) between the stator (11) and the first part (8a) of the rotor (7) and a second air gap (9) between the stator (11) and the second part (8b) of the rotor (7); and 
at least one coolant supply channel (19, [0001], lines 40-46) extending through at least one of the shaft (3) and the stator (11) and configured to supply coolant flow to the first and second air gaps (see coolant flow arrows coming out of “27”).

    PNG
    media_image1.png
    573
    609
    media_image1.png
    Greyscale

Regarding claim 14, Kanayama discloses the electric motor of claim 13, wherein the first part (8a) of the rotor (7) includes a first permanent magnet (10) and the second part (8b) of the rotor (7) includes a second permanent magnet (10), the first and second permanent magnets (10) generating a magnetic flux that extends along the longitudinal axis of the shaft (implicit due to structure, see also polarities of magnets “10”).    

Regarding claim 15, Kanayama discloses the electric motor of claim 13, wherein the at least one coolant supply channel (19) extends through the shaft (3).  

Regarding claim 16, Kanayama discloses the electric motor of claim 15, wherein the at least one coolant supply channel includes a main coolant channel (19) and at least one pair of branch coolant channels (26) disposed on opposite sides of the main coolant channel (19), the main coolant channel (19) extending axially through an end of the shaft (see right end in fig. 1), the at least one pair of branch coolant channels (26) extending radially from the main coolant channel (19) to the first and second air gaps (see fig. 1) through an outer radial surface of the shaft (3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 7-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kanayama (JPS59127556) in view of Baumann et al. (US 2020/0072244, hereinafter “Baumann”).

Regarding claim 7, Kanayama discloses the electric motor of claim 1, but does not disclose that the at least one coolant supply channel extends through the stator.  

However, Baumann teaches (see fig. 2) at least one coolant supply channel (18, [0053]) extending through the stator (11).  

    PNG
    media_image4.png
    741
    539
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Kanayama’s electric motor, the recited arrangement, in order to provide internal cooling to the stator which would increase the electrical efficiency and performance of the rotary electric machine as well as improve the lifespan of the rotary electric machine, as taught by Baumann ([0062]).

Regarding claim 8, Kanayama in view of Baumann discloses the electric motor of claim 7. Kanayama does not disclose a housing defining an annular coolant jacket disposed radially outward of the stator; and that the at least one coolant supply channel includes a main coolant channel and at least one branch coolant channel, the main coolant channel extending axially through the housing from one side thereof to the annular coolant jacket, the at least one branch coolant channel extending radially inward from the annular coolant jacket through the housing and the stator and extending axially through the stator to the at least one air gap.

However Baumann further discloses (see fig. 2) a housing (formed by inner and outer housings “13” & “14”) which defines an annular coolant jacket (92) disposed radially outward of the stator (11); and the at least one coolant supply channel includes a main coolant channel (MCC, see annotated fig. 2) and at least one branch coolant channel (90, 18), the main coolant channel (MCC) extending axially through the housing (outer housing “14”) from one side thereof to the annular coolant jacket (92), the at least one branch coolant channel (90, 18) extending radially inward from the annular coolant jacket (92) through the housing (inner housing “13”) and the stator (11) and extending axially (130) through the stator (11) to the at least one air gap (some of the coolant going from “130” to “131” would definitely enter the air gap between the rotor “12” and stator “11”).

    PNG
    media_image5.png
    741
    539
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Kanayama’s electric motor, the recited arrangement, in order to provide internal cooling to the stator which would increase the electrical efficiency and performance of the rotary electric machine as well as improve the lifespan of the rotary electric machine, as taught by Baumann ([0062]).
Regarding claim 9, Kanayama in view of Baumann discloses the electric motor of claim 8. Kanayama does not disclose the at least one branch coolant channel including a pair of branch coolant channels disposed on opposite sides of the shaft.

However, Baumann further discloses that the at least one branch coolant channel (90, 18) includes a pair of branch coolant channels (see circled areas on annotated fig. 2) disposed on opposite sides of the shaft (see annotated fig. 2).

    PNG
    media_image6.png
    743
    542
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Kanayama’s electric motor, the recited arrangement, in order to provide internal cooling to the stator which would increase the electrical efficiency and performance of the rotary electric machine as well as improve the lifespan of the rotary electric machine, as taught by Baumann ([0062]).

Regarding claim 18, Kanayama discloses the electric motor of claim 13, but does not disclose that the at least one coolant supply channel extends through the stator.  

However, Baumann teaches (see fig. 2) at least one coolant supply channel (18, [0053]) extending through the stator (11).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Kanayama’s electric motor, the recited arrangement, in order to provide internal cooling to the stator which would increase the electrical efficiency and performance of the rotary electric machine as well as improve the lifespan of the rotary electric machine, as taught by Baumann ([0062]).

Regarding claim 19, Kanayama in view of Baumann discloses the electric motor of claim 18. Kanayama does not disclose a housing defining an annular coolant jacket disposed radially outward of the stator; and the at least one coolant supply channel includes a main coolant channel and at least one pair of branch coolant channels, the main coolant channel extending axially through the housing from one side thereof to the annular coolant jacket, the at least one pair of branch coolant channels extending radially inward from the annular coolant jacket through the housing and the stator and extending axially through the stator in opposite directions to the first and second air gaps.  

However Baumann further discloses (see fig. 2) a housing (formed by inner and outer housings “13” & “14”) which defines an annular coolant jacket (92) disposed radially outward of the stator (11); and the at least one coolant supply channel includes a main coolant channel (MCC, see annotated fig. 2) and at least one pair of branch coolant channels (see “90” & “18” on opposite sides of the motor), the main coolant channel (MCC) extending axially through the housing (outer housing “14”) from one side thereof to the annular coolant jacket (92), the at least one pair of branch coolant channels (90, 18) extending radially inward from the annular coolant jacket (92) through the housing (inner housing “13”) and the stator (11) and extending axially (see “130”) through the stator (11) in opposite directions (see fig. 2) to the first and second air gaps (see annotated fig. 2). [Some of the coolant going from “130” to “131” would definitely enter the air gaps between the rotor “12” and stator “11”]

    PNG
    media_image7.png
    741
    539
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Kanayama’s electric motor, the recited arrangement, in order to provide internal cooling to the stator which would increase the electrical efficiency and performance of the rotary electric machine as well as improve the lifespan of the rotary electric machine, as taught by Baumann ([0062]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kanayama (JPS59127556) in view of Pullen et al. (US 6,304,011, hereinafter “Pullen”).

Regarding claim 17, Kanayama discloses the electric motor of claim 16, wherein the at least one pair of branch coolant channels (26) include a first branch coolant channel (upper “26”, see fig. 1) which extends radially from the main coolant channel (19) to the first air gap (upper air gap, see fig. 1) through the outer radial surface of the shaft (3), and a second branch coolant channel (lower “26”) which extends radially from the main coolant channel (19) to the second air gap (lower air gap) through the outer radial surface of the shaft (3).  

Kanayama does not disclose a first pair of branch coolant channels and a second pair of branch coolant channels.

However, Pullen teaches (see fig. 1) a first pair of branch coolant channels (90, 92) and a second pair of branch coolant channels (see arrows pointing the two other pair of channels opposite channels “90” and “92”).

    PNG
    media_image8.png
    500
    688
    media_image8.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Kanayama’s electric motor, the recited arrangement, in order to provide separate channels for each air gap and provide effective cooling to the rotor magnets and stator windings, as taught by Pullen (col. 6, lines 1-15).

Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Kanayama’s electric motor, the recited arrangement, since it implies duplicating the branch coolant channels, and it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. [See MPEP 2144.04, section VI]
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kanayama (JPS59127556) in view of Baumann (US 20120/0072244), as applied to claim 19 rejection, and further in view of Pal (US 2018/0337571).

Regarding claim 20, Kanayama in view of Baumann discloses the electric motor of claim 19, but does not disclose that the at least one pair of branch coolant channels includes first and second pairs of branch coolant channels disposed on opposite sides of the shaft.

However, Pal teaches (see fig. 2, [0030-0038]) first and second pairs of branch coolant channels (62, see circled areas) disposed on opposite sides of the shaft (see annotated fig. 2).

    PNG
    media_image9.png
    625
    495
    media_image9.png
    Greyscale

Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the electric motor of Kanayama in view of Baumann, the recited arrangement, in order to enhance the cooling of the stator, as taught by Pal ([0038]).

Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the electric motor of Kanayama in view of Baumann, the recited arrangement, since it implies duplicating the branch coolant channels, and it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. [See MPEP 2144.04, section VI]
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER MORAZA/Examiner, Art Unit 2834              

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834